IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,027-01


                      EX PARTE RONNIE LEE NATHO, SR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR6193A IN THE 33RD DISTRICT COURT
                             FROM LLANO COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of misapplication of fiduciary property of an elderly individual and

sentenced to twenty-five years’ imprisonment. The Third Court of Appeals affirmed his conviction.

Natho v. State, No. 03-11-00498-CR (Tex. App. — Austin Feb. 6, 2014) (not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective because counsel failed to challenge the

competency of the complainant pursuant to Texas Rule of Evidence 601, based on the fact that she

suffered from Alzheimer’s disease at the time she gave the deposition that was introduced at trial,

failed to cross-examine the complainant during that deposition in order to impeach her on the basis
                                                                                                       2

of her mental condition, and failed to object when the complainant’s grand-daughter, who was

present during the deposition, testified at trial after Texas Rule of Evidence 614 (“the rule”) had been

invoked during the deposition and at trial.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to Applicant’s claims. In developing the record, the trial court may use any

means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the

trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art.

26.04. If counsel is appointed or retained, the trial court shall immediately notify this Court of

counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                                  3

Filed:         December 9, 2020
Do not publish